PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of December 13, 2006, the Court has determined that the notice of appeal was filed in the lower tribunal on December 6, 2006, as evidenced by the clerk’s stamp on the face of the notice. Because the notice was filed more than 30 days after rendition of the underlying order, it failed to timely invoke the Court’s jurisdiction. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed.
BROWNING, C.J., WOLF, and KAHN, JJ., concur.